El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para expresarnos una vez más en torno al significado y alcance de los Arts. 145 y 146 del Código Penal de Puerto Rico, 33 L.P.R.A. sees. 4186 y 4187, que prohíben respectivamente la grabación y divulgación no consentidas de comunicaciones privadas personales.
HH
Félix Rivera Alicea se había desempeñado como Director de Servicios Administrativos del Departamento de Jus-ticia, un cargo de carrera, hasta que fue nombrado a un puesto de confianza como Secretario Auxiliar de Adminis-tración de dicho departamento.
El 1ro de abril de 1997, José Rivera Aponte fue desig-nado nuevo Secretario Auxiliar de Administración del De-partamento de Justicia, en sustitución de Rivera Alicea. Éste fue reasignado a su antiguo cargo de carrera, que es-taba sujeto a supervisión por el nuevo Secretario Auxiliar Rivera Aponte.
Meses más tarde, Rivera Aponte, quien se sentía insa-tisfecho con aspectos del desempeño laboral de Rivera Ali-cea, convocó a éste a una reunión para confrontarlo con varios asuntos relativos a su trabajo. La reunión se celebró en la mañana de 17 de junio de 1997, y en ella participó también Agnes Colón Vázquez, quien era Ayudante Especial del Secretario de Justicia, asignada al área de Servi-cios Generales. Mientras se llevó a cabo la reunión a puerta cerrada, Rivera Alicea tuvo en su poder una micro-grabadora, la cual utilizó para grabar las conversaciones sostenidas por los participantes en dicha reunión, sin el consentimiento de Rivera Aponte ni de Colón Vázquez.
Algunas horas después, en la tarde de 17 de junio de 1997, Rivera Alicea se reunió con una subalterna suya, *498María Crespo Rivera, Supervisora del Área de Compras del Departamento de Justicia, para informarle que Rivera Aponte iba a amonestarla por escrito por no haber cum-plido ella con determinadas labores que le habían sido asignadas. Para evidenciarle lo anterior, Rivera Alicea le dejó escuchar parte de las conversaciones que había gra-bado durante la reunión de la mañana. Al día siguiente, Crespo Rivera le informó a Rivera Aponte que Rivera Ali-cea había grabado lo hablado en la reunión referida.
Por razón de los hechos expuestos antes, se presentaron denuncias contra Rivera Alicea por la supuesta infracción a los Arts. 145 y 146 del Código Penal, supra. Después de la determinación de causa probable para el arresto del im-putado, se celebró la vista preliminar correspondiente, en la cual el foro de instancia determinó que no existía causa probable para acusar a Rivera Alicea por los delitos referidos. Entonces, el Ministerio Público solicitó una vista preliminar en alzada, la cual se celebró el 4 de noviembre de 1997. Luego de varios eventos procesales, el tribunal de instancia en alzada reiteró por escrito que no existía causa probable para acusar a Rivera Alicea por los cargos en cuestión. Resolvió lo siguiente:
De los hechos ante nos claramente se desprende que no exis-tía expectativa de intimidad alguna. No solamente había gran hostilidad entre las partes, sino que el acusado venía obligado a exponer a sus subalternos la situación discutida con su jefe para intentar mejorar el rendimiento y condiciones de trabajo. Añádese además que el señor Rivera Aponte requirió la presen-cia de otra funcionaría en la reunión. Es obvio que su intención no fue la de sostener una conversación privada y confidencial con el acusado ni con la señora Vázquez, como tampoco ésta con ellos.
A base de lo anterior, determinamos que no existe causa probable para la presentación de los cargos.
El Procurador General acudió entonces ante el Tribunal de Circuito de Apelaciones y alegó que el foro de instancia había cometido un error de derecho al determinar en al-zada que no había causa probable contra el imputado. El *499foro apelativo dictó sentencia el 29 de mayo de 1998 y re-vocó la decisión del foro de instancia. Determinó que exis-tía causa probable para presentar una acusación contra Rivera Alicea por infracción a los Arts. 145 y 146 del Có-digo Penal, supra. Inconforme con el dictamen del foro ape-lativo, Rivera Alicea acudió ante nos oportunamente. Adujo que dicho foro había cometido los siguientes errores:
A.
Erró el Honorable Tribunal de Circuito de Apelaciones al deter-minar que el Honorable Tribunal Superior, Sala de San Juan (1108) se equivocó al aplicar el derecho vigente a los hechos de este caso y por lo tanto su determinación de “no causa probable en alzada” está alegadamente fundamentada en un “error de derecho” y no en la evaluación de la prueba o adjudicación de credibilidad.
B.
Cometió error el Honorable Tribunal de Circuito de Apelaciones al aplicar el Artículo 145 y 146 del Código Penal en la situación de hechos del presente caso y al así hacerlo declarar causa probable contra el acusado, contrario a la jurisprudencia, Pueblo v. León Martínez, supra. (Énfasis en el original suprimido y énfa-sis suplido.)
El 6 de noviembre de 1998, expedimos el recurso de cer-tiorari solicitado por Rivera Alicea, a fin de revisar la sen-tencia en cuestión del foro apelativo. El peticionario pre-sentó su alegato el 10 de mayo de 1999; y el Procurador General compareció el 14 de mayo de ese año. Con el bene-ficio de los criterios de ambas partes, pasamos a resolver.
HH HH
 Como se sabe, una determinación judicial sobre la ausencia de causa probable para acusar, tomada en una vista preliminar en alzada, de ordinario no es revisable por el foro apelativo. Si la determinación del foro de instancia constituyó una adjudicación en los méritos sobre la exis-tencia o ausencia de causa probable, dicha determinación no es revisable. No obstante, cualquier otra determinación *500de derecho en el procedimiento en alzada sí puede ser re-visada mediante el recurso de certiorari. Pueblo v. Cruz Justiniano, 116 D.P.R. 28 (1984); Pueblo v. Tribunal Superior, 95 D.P.R. 412 (1967). Véase, además, E.L. Chiesa Aponte, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1993, Vol. III, pág. 106.
Al amparo de la normativa reseñada antes, el Procura-dor General adujo que en el caso de autos, la determina-ción de ausencia de causa probable en alzada no resultó de una adjudicación en los méritos sino de un error de derecho que alegadamente el foro de instancia cometió. El foro ape-lativo acogió este planteamiento y resolvió que el foro de instancia había errado al interpretar el derecho aplicable a los hechos del caso de autos. Concretamente, el Tribunal de Circuito de Apelaciones dictaminó que el tribunal a quo había errado al interpretar qué constituye jurídicamente una “comunicación privada personal” para los fines de lo dispuesto en los Arts. 145 y 146 del Código Penal, supra. Expuso dicho foro que conforme a los hechos del caso, Rivera Aponte y Rivera Alicea sí habían participado en una “reunión privada”', que lo discutido por los partícipes en la reunión “era un asunto privado y confidencial”; y que tanto Rivera Aponte como Colón Vázquez tenían una “expectati-va razonable de que la conversación que sostuvieron con el Sr. Rivera Alicea no sería grabada ni divulgada.” Concluyó el foro apelativo que el tribunal de instancia había come-tido un error de derecho al resolver que Rivera Aponte no había sostenido una reunión privada con el imputado y que no existía expectativa de intimidad alguna sobre lo conver-sado en la reunión en cuestión.
Veamos si el foro apelativo resolvió correctamente.
rH HH HH
En Pueblo v. De León Martínez, 132 D.P.R. 746 (1993), interpretamos por primera vez el significado y al-*501canee del Art. 145 del Código Penal, supra. En el contexto de una reunión a puerta cerrada, celebrada por el jefe de un departamento académico y otros dos profesores univer-sitarios a fin de evaluar el desempeño laboral de un colega, resolvimos que los asuntos discutidos en esa reunión no eran “personales privados”, debido a que no trataban sobre cuestiones entrañables o íntimas de ninguno de los participantes. Indicamos que los asuntos discutidos en dicha reunión, por ser análogos a los que se tratan en una evaluación del personal de servicio público, por su propia naturaleza no podían considerarse “privados” o “íntimos”, cuya dilucidación debía hacerse secretamente. Resolvimos, además, que en tal reunión el único que acaso podía tener una expectativa de intimidad era el evaluado. Por todo lo anterior, concluimos que la grabación que el evaluado hizo de las conversaciones sostenidas durante la reunión refe-rida no constituía la conducta delictiva proscrita por el Art. 145 del Código Penal, supra, porque las conversaciones en cuestión no podían ser consideradas como una “comunica-ción privada personal”.
No se requiere hacer un análisis enjundioso de la situación del caso de autos para percatarse que ésta no es esencialmente distinta de la de Pueblo v. De León Martínez, supra. En ninguno de los dos casos los temas y asuntos discutidos en las respectivas reuniones trataban sobre la vida privada o familiar de los que participaron en dichas reuniones. No estaba involucrada la intimidad de ninguno de éstos. No se dilucidaban cuestiones entrañables de los partícipes. Por el contrario, en ambos casos lo conversado en la reunión era relativo a asuntos propios para discutirse abiertamente porque sólo tenían que ver con el desempeño laboral del imputado. Dichos asuntos, de ordinario, no tratan con conducta furtiva o clandestina sino con comportamientos en el ejercicio de un cargo cuyas funciones y tareas están reglamentadas en documentos públicos u oficiales, y *502cuyo desempeño se hace a la luz del día y no subrepticiamente.
La reunión en Pueblo v. De León Martínez, supra, se celebró para conducir una evaluación del trabajo del imputado. En el caso de autos, la reunión tenía igualmente el propósito de evaluar el trabajo de Rivera Alicea. El jefe inmediato de éste que convocó la reunión era su supervisor, a quien le correspondía fiscalizar el desempeño laboral de Rivera Alicea. Tal labor de supervisión o fiscalización apa-reja inevitablemente la evaluación del trabajo realizado por éste. En efecto, de la transcripción del testimonio del propio Rivera Aponte en la vista preliminar surge clara-mente que dicho funcionario citó a Rivera Alicea a la re-unión en cuestión para “discutir la actitud de éste sobre ciertas asignaciones [de trabajo]” que Rivera Aponte le ha-bía hecho, lo que incluía abordar la “falta de iniciativa [de Rivera Alicea] en resolver situaciones dentro de su divi-sión”, y dejarle saber que “no estaba contento con la labor que él estaba realizando”. En la reunión Rivera Aponte ex-ploró, además, medidas que podían tomarse para que la división de Rivera Alicea mejorara su rendimiento laboral.
Como puede observarse, pues, los asuntos y temas dis-cutidos en la reunión del caso de autos eran esencialmente iguales a los de la reunión en Pueblo v. De León Martínez, supra. Se trataba en ambos casos de temas y asuntos ofi-ciales, no de cuestiones privadas o íntimas. Desde el punto de vista jurídico, la naturaleza de la situación de hechos medulares en ambos casos no es fundamentalmente distinguible. Igual que los evaluadores en Pueblo v. De León Martínez, supra, Rivera Aponte —y Colón Vázquez quien participó en la reunión en apoyo de éste— no tenían ninguna expectativa razonable de intimidad respecto a los asuntos y cuestiones que le plantearon a Rivera Alicea, y discutieron con éste en la reunión que nos concierne aquí. Tales asuntos y cuestiones tenían que ver únicamente con la adecuacidad del trabajo realizado por Rivera Alicea en *503su cargo público, y de ninguna forma comprometían o vul-neraban la intimidad de las dos personas que cuestionaron su desempeño laboral. Incluso el propio Rivera Aponte ad-mitió al declarar en la vista preliminar en alzada que le extrañó que Rivera Alicea no estuviese tomando notas so-bre lo conversado en la reunión, como había sucedido en otras reuniones previas.
Es menester aclarar que puede haber otros tipos de reuniones de funcionarios gubernamentales, distintas de la que aquí nos concierne concretamente, en las cuales se discutan asuntos sensitivos que deban gozar de confidencialidad, y en las cuales sería improcedente que alguno de los partícipes en dichas reuniones pretenda grabar lo conversado. Pero, la forma secreta de realizar tales reuniones, no surge del derecho a la intimidad, que es lo que nos atañe en el caso de autos. Aquí no expresamos juicio alguno sobre otros fundamentos jurídicos que en situaciones apropiadas requieran proteger la confidencialidad de determinadas conversaciones. Ello es una materia diferente a la del caso de autos, que tiene que ver únicamente con lo dispuesto en los Arts. 145 y 146 del Código Penal, supra, que existen sólo para proteger la intimidad de los que participan en comunicaciones que auténticamente sean “privadas o personales”, y que debemos interpretar y aplicar de modo restricto, según lo requiere el principio de legalidad. Pacheco v. Vargas, Alcaide, 120 D.P.R. 404 (1988); Pueblo v. Ríos Nogueras, 114 D.P.R. 256 (1983); Pueblo v. Uriel Álvarez, 112 D.P.R. 312 (1982).
Por todo lo anterior, resolvemos que erró el Tribunal de Circuito de Apelaciones al intervenir con el dictamen del foro de instancia en la vista preliminar en alzada del caso de autos. El foro a quo había interpretado y aplicado co-rrectamente el derecho pertinente, por lo que no había fun-damento que justificase la revisión por el foro apelativo de su determinación de que no había causa probable para acu-*504sar al imputado por infracción a los Arts. 145 y 146 del Código Penal, supra.

Se dictará sentencia para dejar sin efecto la del foro ape-lativo y para reinstalar la determinación del foro de instan-cia en alzada.

El Juez Asociado Señor Rebollo López emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Negrón García. El Juez Presidente Señor Andréu García no intervino.